Case 1:17-cr-00027-JPJ-PMS Document 168 Filed 04/30/19 Page 1 of 2 Pageid#: 460




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                              Day 2

 Case No.: 1:17CR27                   Date: 4/30/19


 Defendant: Joel Smithers, Bond                        Counsel: Donnie Williams, Appt.



 PRESENT:      JUDGE:                  James P. Jones TIME IN COURT: 9:00 – 10:20 a.m.
               Deputy Clerk:           Felicia Clark                    10:35 – 12:03 p.m.
               Court Reporter:         Donna Prather                     1:10 – 2:28 p.m.
               U. S. Attorney:         Randy Ramseyer, Zachary Lee and Cagle Juhan
               USPO:                   Not Present                      3:27 – 4:13 p.m.

                                                                   Total: 4 hours 52 minutes

                                     LIST OF WITNESSES

     GOVERNMENT                                        DEFENDANT
   1. Sylvia Fields                               1.
   2. Tracy Whitlow
   3. Timothy Robertson
   4. Michelle Smith
   5. Bryan Harlow
   6. Shannon Kovaleski
   7. Deborah Reynolds
   8. Sharon Mullins


 PROCEEDINGS:

        Preliminary remarks and instructions to jury by Court.
        Witness Exclusion Rule Implemented by the Court.
        Opening Statements by counsel.
        Government presents evidence.
        Defendant to remain on bond.


 Additional Information:Jury Trial – Day 2 held. All parties were present and ready to proceed.
 Witness exclusion rule implemented. There were 14 jurors present. Court instructed the jurors.
Case 1:17-cr-00027-JPJ-PMS Document 168 Filed 04/30/19 Page 2 of 2 Pageid#: 461
 Opening statements by counsel. Court recessed at 10:20 a.m. Court resumed at 10:35 a.m.
 Outside the presence of the jury, defense counsel objection to a possible Government witness.
 Court overruled the objection. Jurors returned to the courtroom. Government presented evidence
 and questioned witnesses. Court recessed for lunch at 12:03 p.m. Court resumed at 1:10 p.m.
 Court recessed at 2:28 p.m. Court resumed at 3:27 p.m. Jurors retired for the day to return on
 5/1/19 at 9:00 a.m. Outside the presence of the jury, Court directs the Government to hold all
 patient files and prescriptions (admitted on 4/30/19) in their office pending the conclusion of the
 trial and then the Court will address these exhibits and the sealing of such exhibits at that time.
 Defendant remained on bond. Court adjourned a 4:13 p.m.
